 ASOCIACION HOSPITAL DEL MAESTRO401Asociacion Hospital del Maestro,Inc.andUnion deTrabajadores de la Industria Gastronomica dePuerto Rico,Local 610,Hotel Employees andRestaurantEmployees InternationalUnion,AFL-CIO. Case 24-CA-511022 April 1986DECISION AND ORDERBY MEMBERS DENNIS, BABSON, ANDSTEPHENSOn 20 September 1985 Administrative LawJudge Thomas R. Wilks issued the attached deci-sion.The General Counsel filed exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions iand to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.'We agree with the judge that raising an arbitrability defense beforean arbitrator does not constitute a refusal to arbitrate Consequently, weneed not pass on the judge's discussion of whether the Respondent's dutyto arbitrate survives the collective-bargaining agreement's expirationAntonio F. Santos, Esq.,for the General Counsel.Roberto E. Vega-Pacheco, Esq. (Cancio, Nadal & Rivera),of Hato Rey, Puerto Rico, for the Respondent.ValentinHernandez,of Santurce, Puerto Rico, for theUnion.DECISIONSTATEMENT OF THE CASETHOMASR WILKS,Administrative Law Judge. Thiscase was tried at Hato Rey, Puerto Rico, on 18 June1985Theunfair labor practice charge wasfiledbyUnion de Trabajadores de la Industria Gastronomica dePuerto Rico,Local 610,Hotel and Restaurant Employ-ees International Union,AFL-CIO(Union),against theAsociacion Hospital del Maestro, Inc. (Respondent). Thecomplaint in Cases24-CA-5066 and24-CA-5069 wasissued by the Regional Director for Region 24 on 25 Jan-uary 1985. In Case24-CA-5110 a complaint was issuedon 22 April 1985and consolidated with the outstandingcomplaint.On 18 June 1985 the Regional Director issuedan order severing and postponing Cases24-CA-5066 and24-CA-5064.The complaint in Case 24-CA-5110 allegesthat the Respondent violated Section 8(a)(1) and (5) ofthe Act by refusing to arbitrate grievances filed after theexpiration of the collective-bargainingagreements.Respondentin itsanswer denied paragraph 8 of theconsolidated complaint which contained the refusal toarbitrate allegations.Respondent,in itsaffirmative de-fense in the answer, admitted that it had informed theUnion during contractbargainingthat it "would nolonger be bound" by the terms of the contractincludingthe arbitration provision. Respondent contends that arbi-tration is consensual and only binding during the life ofthe contract which set forth that obligation. Respondentarguesthat it is free to disavow the contractual arbitra-tion obligation.At the trial the parties submitted into evidence a jointstipulation of facts and joint exhibits. The record there-fore consists of undisputed evidence.Counsel for the General Counsel argued orally at thetrial.Respondent filed a brief which was timely receivedinWashington, D.C., but which was misdirected and notreceived by me until 19 August 1985.On the entire record of the case, I make the followingFINDINGS OF FACTI.THEBUSINESSOF THE EMPLOYERRespondent is a corporation duly organized under thelaws of the Commonwealth of Puerto Rico,engaged inthe business of providing medical services. Respondentannually imports goods and supplies in excess of $50,000from points outside the Commonwealth of Puerto Rico.It is admitted, and I find, that Respondent has been atall times material, an employer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONIt is admitted, and I find that the Union is, and hasbeen at all times material, a labor organization within themeaningof Section 2(5) of the Act.III.THEALLEGEDUNFAIR LABOR PRACTICESA. FactsSince August 1981 the Union has been the duly desig-nated collective-bargaining agent for an appropriate bar-gaining unit of certain of Respondent's office clerical em-ployees.The parties have maintained a collective-bar-gaining agreement covering the bargainingunit,effectivefrom 1 March 1982 until 30 September 1984.On 18 June 1984 the Union notified Respondent that itdesired to negotiate a new contract inasmuch as the cur-rent contract was due to expire.On 2 October 1984 the parties held their firstbargain-ing session during which the Union requested additionalbenefits and salary increases.During thatmeeting Re-spondent rejected the requests and also refused theUnion's request to extend the contract for 30 days. Re-spondent reiterated its position with respectto nonexten-sion of the contract at the second negotiationsession on10 October 1984. In response, the Union took the posi-tion that since the contract would not be extended, ac-cordingly the no-strike clause of the contract would also279 NLRB No. 62 402DECISIONSOF NATIONALLABOR RELATIONS BOARDnot be extended. Respondent assured the Union that itwould not unilaterally modify any term or condition ofemployment as required by law.After the contract expired, Respondent met with theUnion to discuss grievances which arose subsequent tothe expiration of the contract. The first grievance had itsgenesiswith a 13 September 1984 written request for apromotion by employee Arlene Freyre alleged to be dueunder the seniority provision of the contract. The secondgrievance arose onRespondent's 26 `November 1984written notification to the Union of its intention to seekapproval, from the Secretary of Labor and Human Re-sources of Puerto Rico, to be excused from payment ofthe Christmas bonus which was alleged to be due to theemployees under the terms of the contract and also ac-cording to civil law. The Respondent, by letter dated 10December to the Union, announced that it intended topay the employees a Christmas bonus which the Unioncontends is substantially less than the amount that wasdue under the contract. The third grievance involved thedischarge of Hipolito Diaz on 17 November 1984. Thefourth grievance involved a claim for payment of incen-tive days allegedly due under the contract for unusedsick leave on behalf of employees Hipolito Diaz andEfrain Reyes for which an arbitration demand was madeon 25 January 1985. On 25 January 1985, employee RaulSegarra was suspended for 5 days and the fifth grievanceover the suspension was thereafter filed. The parties metand discussed grievances arising after the contract's expi-ration.The Union requested arbitration for all these griev-ances. In the "arbitration processes" of the first fourgrievances the Respondent asserted an affirmative de-fense that the arbitrators lacked jurisdiction because thecontract had expired and, therefore, there was no con-tractual obligation to arbitrate. Arbitrators held hearingson the Christmas bonus and Diaz discharge grievanceson 20 March 1985 and 3 April 1985, respectively. Re-spondent participated in those hearings where it set forthits argument on nonarbitrability. That position is identi-cal to its position herein. The arbitrability, i.e., jurisdic-tional question,was considered by the arbitrators. Thearbitrators concurredwith the Respondent that therewas a lack of jurisdiction. One arbitrator cited the con-tract expiration as the cause for a lack of jurisdictionwhile the other arbitrator, in considering the Christmasbonus grievance, denied jurisdiction because the amountin controversy exceeded a maximum amount set forthunder the contract in reference to salary claims. TheUnion then filed an unfair labor practice complaint alleg-ing that the Respondent violated Section 8(a)(1) and (5)of the Act by refusing to arbitrate the grievances andthus engaged in bad-faith bargaining. The stipulated factsdo not reveal that Respondent refused to arbitrate allthese grievances. Rather, it is stipulated that Respondentin the arbitration processes of the first four grievances"assertedas an affirmative defense lack of jurisdictionbased upon contract expiration." Two of those griev-ances have actually proceeded to arbitration hearings.B. ConclusionsThe law has been firmly established since 1977 that"the parties' obligations under the arbitration clause sur-vives contract termination when the dispute is over anobligation arguably created by the expired agreement."Nolde Bros. v. Bakery Workers Local 358,430 U.S. 243,256 (1971). The Supreme Court continued, stating, "thepresumptions favoring arbitrability must be negated ex-pressly or by clear implication." In order to satisfy theNoldestandard, the basis of the grievances must be ex-plored to determine if the origin of the grievances is theexpired contract, i.e., whether or not there was a breachof an obligation arguably arising from the contract.The Christmas bonus grievance has its basis in articleXX of the contract which sets the amount of the bonusand the date for payment. The payment for the incentivedays has its origins in article XI which deals with sickleave and the compensation for unused sick leave. Thesebenefits arguably accrued on services rendered duringthe terms of the contract. Respondent has a duty to arbi-trate disputes concerning benefits accrued under the con-tract.Steiner Trucraft,237 NLRB 1079, 1081 (1978).Arlene Freyre's promotion grievance relates to articleIX and is premised on seniority which arguably accruedduring the term of the contract. Also, the grievancearose in consequence of a claim made on 13 September1984, 2 weeks before the contract expiration. When con-duct which gives rise to the grievance occurs before theexpiration of the contract, in the absence of contrary in-dication of the parties, there is a clear duty to arbitrateeven if the grievance procedure was instituted after thecontract expiration.Digmor Equipment & Co.,261 NLRB1175 (1982).The grievances involving Diaz' discharge and Segar-ra's suspension are of a somewhat different nature.InAmerican Sink Top Co,242 NLRB 408 (1979), onwhich the General Counsel relies, the Board citing theNoldedecision, found that a contractual arbitration obli-gation survived contract expiration with respect to a dis-pute over the discharge of an employee which occurredalmost 2 months after the expiration date. The facts ofthat case do not clearly reveal whether or not the termi-nationwas caused by precontract expiration conduct.The facts merely disclose that the terminated employee,having sustained an injury several months prior to thedischarge, had not been on the active payroll for thatlength of time. I must conclude that the Board did notview as relevant the date of the conduct. Furthermore,the specific basis for the termination was not revealed inthe record to be for misconduct of the employee eitherduring or after the contract term. The judge referred toa "termination." The Board, without explication, referredto "discharge."In theDigmordecision, supra at 1175, the Board'sreview of the state of the Board law was as follows:The Board has held that, following the expirationof a collective-bargaining agreement, an employermust continue to bargain with a union over termsand conditions of employment, and must adhere tothe contractual grievance procedure. And, inAmen- ASOCIACION HOSPITAL DEL MAESTROcan Sink Top&Cabinet Co.,Inc.,242 NLRB 408(1979), relyingonNoldeBrothers,Inc. v. Local 358,Bakery & ConfectioneryWorkers Union,AFL-CIO,430 U.S. 243 (1977), theBoard held that, whereparties to a collective-bargaining agreement haveagreed to subject certain matters to grievance andarbitration,the parties'duty to arbitrate survives thetermination of the contract when the dispute is overan obligation arguably created by the expired agree-mentTheDigmorcase involved an expired contract whichcontained a provision governing employee discharge andalso a grievance-arbitrationproviso covering disputesover"matters provided for" in the contract.A grievancewas filed after the term of the contract which involved adispute over the propriety of an employee dischargebased,in part,on conduct of the employee during theterm of the contract.The Board quoting and holding ap-plicableAmerican Sink,supra,stated:The grievance's basis is "arguably"-at least-thecontract,and there is no reason to conclude that theparties had intended the arbitration to end with thecontract's term. [242 NLRB at 408.]The Board found that the evidence failed to establishthat"the parties did not intend the arbitration provisionsto survive the expiration of the contract."The majorityopinion,in the recitation of facts, noted that the conductforwhich the employee was discharged"occurred-orat least, began-while the collective bargaining agree-ment was still in effect."The Board opinion did not dis-cuss the significance of that observation.In his concur-ring opinion,however,Chairman Van De Water placedthe utmost significance on it,and went so far as to statethat he would not hold arbitrable a discharge based onpostcontract term conduct and stated:To the extent thatAmerican Sink,because of its fac-tual ambiguities is construed as reaching a contraryconclusion,Ido not approve or accept that deci-sion[261 NLRB at 1177, footnotes omitted.]There was no dissenting opinion of the four-memberpanel.Clearly the majority opinion inDigmordid notrejectAmerican Sinkwith respect to its susceptibility ofinterpretation,asdidChairman Van De Water. TheBoard's reference to conduct of the employee during theterm of the contract amounts, at most,to an implicitstatement that it need not address the potential issue, asdiscussed by Chairman Van De Water. Thus, the Boarddid not take the occasion to explicitly limitAmericanSinkas Chairman Van De Water had done.I therefoream unable to conclude that with respect to dischargegrievances,the conduct of the employee on which thedischarge is premised must have occurred in whole orpart prior to the expiration.Rather,I conclude that therationale ofAmerican Sink,in reliance onNolde,is that ifthe parties have addressed certain matters in the contractand have agreed to submit disputes arising from thosematters to arbitration,then compulsory arbitrability sur-vives, absent contrary intention.In other words,the con-tract terms have set into operation certain conditions of403employment.Disputes over the contract's term'soper-ations had been agreed to be resolved by arbitrationduring the life of the contract.It is a rebuttable presump-tion that the parties intended disputes over the expiredcontract's term'soperations,now a surviving conditionof employment,to be resolved in the same manner.Under such rationale,it is immaterial,whether the em-ployee's conduct occurred after the contract term, be-cause the condition of employment,as prescribed by thecontract,survives.Thus the obligation created by thecontract survives,and a dispute over that obligation is, inessence,a dispute over a contractually created obligationwhich,it is presumed,was intended to be resolved by ar-bitration.In the instant case, article XIII of the expired contractexplicitly incorporated disputes over disciplinary matters,as part of the subject matter agreed to be submitted tothe grievance-arbitrationprocedure.There is no lan-guage in that article,nor in any of the other articles sub-mitted into evidence,that is susceptible to an interpreta-tion that the parties intended that arbitration not survivethe contract term.Respondent contends that even though the grievancesmight have their basis in the contract,the parties intend-ed the grievance procedure to end with the term of thecontract so there is no duty to arbitrate.Respondentmaintains that because it reiterated numerous times thatthe contract would not be extended,the intent that thearbitration clause was to end is clearly established. Forsupport of its position Respondent citesCardinal Operat-ing,246 NLRB 279 (1979).That case is factually distin-guishable from the present case The parties inCardinalOperatingclearly stated they would not arbitrate anygrievances.In the present case, Respondent stated thatthe contract would not be extended.Respondent's state-ment herein is too ambiguous to be considered a clear in-dication of the intent not to arbitrate and, if anything,constitutes nothing more than a desire to allow the con-tract to expire while negotiations proceed concerningmodifications,if any, to the terms and conditions of em-ployment set by the old contract.Respondent recognizedthat those terms and conditions would not be changedunilaterally in the absence of bargaining to impasse ingood faith.Respondent also argues that,in any event,the partiesdid bargain to impasse.It reached that conclusion on thefact that the Union requested and it refused to extend thecontract.Such a scenerio is a grossly insufficient basis topostulate bargaining to impasse.Even had adequate bar-gaining transpired over the duration of the old contract,an impasse on that issue could not form the basis toallow Respondent to implement unilaterally its last offerregarding all other contractual matters, assuming, whichisnot the case, that there is evidence that such a lastoffer was made concerning grievances,arbitration,disci-pline,etc.There is no evidence of any bargaining withrespect to grievance procedures and no evidence thateither party desired any change in that procedure.The balance of Respondent's arguments about the non-survival of obligatory arbitration,in essence, ran to thewisdom of the Board'sdecision inAmerican Sink Top, 404DECISIONSOF NATIONAL LABOR RELATIONS BOARDand to its interpretation ofNolde.I can only apply Boardlaw as it stands.Respondent also asserts in its brief that "notwithstand-ing" its position with respect to arbitration survival, ithad in fact proceeded to arbitration on all occasionswhen requested to do so by the Union. Respondent doesnot expand on this assertion nor does it comment on itsimplications. I find that in effect the issue litigated here isidentical to what which was submitted to arbitration.ConclusionIconclude that Respondent was under a duty toadhere to the prevailing arbitration provision as estab-lishedby the expired collective-bargaining agreement.Therefore, had Respondent unilaterally disavowed thecontinuing operation of that provision by refusing to ar-bitrategrievances filed by the Union, it would havebreached its statutoryduties.However, the facts do notestablish that Respondent refused to arbitrate the griev-ances,but merely that Respondent raised the issue of ar-bitrability during the arbitration process, to which it hadsubmitted.The General Counsel appears to argue thatthe raising of such defense is tantamount to a refusal toarbitrate. I do not agree. The facts establish that four ofthe grievances were submitted to the arbitration process.There is no evidence that Respondent does not intend tocomply with an adversearbitrationdecision. I concludethat a remedial Order prohibiting Respondent from rais-ing the issueof arbitrability before the arbitrator wouldcontravene the Board's policy to favor and defer to vol-untary arbitrationas expressedinUnitedTechnologiesCorp.,268 NLRB 557 (1984).With respect to the fifth grievance concerning the Se-garra suspension,theGeneral Counsel has not proventhat Respondent had, in fact, refused to proceed to arbi-tration.Respondent had not admitted that it refused tosubmit the issue of arbitrability to arbitration. Thus, withrespect to the Segarragrievance,the operative facts ofparagraph 8 of the consolidated complaint, which weredenied byRespondent,have not been proven.Accordingly, I conclude that the entire case is withoutmerit and Irecommend the following iORDERThe entire complaintis dismissed in itsentirety.'If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and allobjections to them shall be deemed waived for all pur-poses